DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-12, 18 and 25 are allowed.
Claims 13-17 and 19 contain potentially allowable subject matter.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With regard to claims 1-2, 4-19 and 25, Applicants’ amendment cures the deficiencies under 35 USC 112 identified within the previously issued Office Action, and incorporates the content of previously objected claim 3 into independent claim 1.  Additionally, claim 23 sets forth a series of physical structures/configurations that are well beyond that which is disclosed within the Cape reference (discussed in greater detail infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Cape to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed use of pulse laser irradiation in order to form a variety of specific mechanical structures/configurations), as such modifications would be likely to render the Cape assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 13-17 and 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, the claims 14-16 recitations of “method to” are unclear.  Exactly what is sought? Do Applicants intend to recite “A method of forming the information display medium of claim 1”?  Please review/revise/clarify.
The amended claim 13 recitation of “identifying the authentication information of the information display medium by reflection light or transmitted light” is unclear.  Do Applicants intend to indicate that the authentication information is to be “viewed in” reflection light or transmitted light?  Please review/revise/clarify.
The amended claim 13 recitation of “identifying the authentication information of the information display medium is by enlarging observation by reflection light or transmitted light” is unclear.  Do Applicants intend to indicate that identification of the authentication information is to be performed via viewing in reflection light or transmitted light?  Please review/revise/clarify.
The amended claim 14 recitation of “identifying the authentication information of the information display medium by enlarging observation by reflection light or transmitted light” is unclear.  Do Applicants intend to indicate that identification of the authentication information is to be performed via an enlarged observation of such in reflection light or transmitted light?  Please review/revise/clarify.
The claim 19 recitation of “comrising” is unclear.  Exactly what configuration is sought?  Do Applicants actually intend to recite “comprising”?  Please review/revise/clarify.
Claim 17 is rejected as depending from rejected claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0194916 to Cape et al. (“Cape”).
	Regarding claim 20, Cape discloses an information display medium (e.g. laser markable device, as shown in fig. 1 and discussed at para. 35) comprising: i) an organic (per para. 62, the base layer may contain organic additives or fillers) substrate (e.g. base layer 20, as shown in fig. 1 and discussed at para. 71); and ii) a drawing portion (e.g. cavity in base layer 20 within which optical film material 10 sits, as shown in fig. 1, and optical film material 10, together) formed on (fig. 1) the organic substrate (20), the drawing portion (aforementioned cavity in base layer 20 within which optical film material 10 sits, and optical film material 10, together) including 1) a first drawing portion (e.g. left 3/4 of aforementioned cavity in base layer 20 within which optical film material 10 sits, and optical film material 10, together) formed by a combination (fig. 1) of a removed portion (aforementioned cavity in base layer 20 within which optical film material 10 sits) formed by (note that the instant claim is drawn to an information display medium- not a method of producing such) partially removing (fig. 1) a surface (upper surface, as shown in fig. 1) of the organic substrate (20) and a carbonized (per para. 49, areas of the various layers may be carbonized in order to forms marks as desired) recessed portion (e.g. left 3/4 of image icons 18, as shown in fig. 1) formed by carbonizing (para. 49) the surface (aforementioned upper surface) of the organic substrate (20) and having a luminous transmittance lower than (fig. 1; note that less light can be transmitted through the darkened/opaque image icons 18 than through the aforementioned cavity in base layer 20 within which optical film material 10 sits) a luminous transmittance at a position (e.g. the position at which optical spacer 16, refractive lenses 12 and thermoset polymer 14 sit, as shown in fig. 1) of the removed portion (aforementioned cavity in base layer 20 within which optical film material 10 sits)., and 2) a second drawing portion (e.g. right 1/4 of aforementioned cavity in base layer 20 within which optical film material 10 sits, and optical film material 10, together) formed by a combination (fig. 1) of a cavity portion (aforementioned cavity in base layer 20 within which optical film material 10 sits) formed inside (fig. 1) the organic substrate (20) and a carbonized (per para. 49, areas of the various layers may be carbonized in order to forms marks as desired) portion (e.g. left 3/4 of image icons 18, as shown in fig. 1) formed inside (fig. 1) the organic substrate (20) and having a luminous transmittance lower than (fig. 1; note that less light can be transmitted through the darkened/opaque image icons 18 than through the aforementioned cavity in base layer 20 within which optical film material 10 sits) a luminous transmittance (fig. 1) of the cavity portion (aforementioned cavity in base layer 20 within which optical film material 10 sits), the second drawing portion (right 1/4 of aforementioned cavity in base layer 20) being more minute than (see the designations set forth supra) the first drawing portion (left 3/4 of aforementioned cavity in base layer 20 within which optical film material 10 sits, and optical film material 10, together).
	Regarding claim 21, Cape anticipates an information display medium (e.g. laser markable device, as shown in fig. 1 and discussed at para. 35) comprising: i) an organic (per para. 62, the base layer may contain organic additives or fillers) substrate (e.g. base layer 20, as shown in fig. 1 and discussed at para. 71); and ii) a drawing portion (e.g. cavity in base layer 20 within which optical film material 10 sits, as shown in fig. 1, and optical film material 10, together) formed on (fig. 1) the organic substrate (20), the drawing portion (aforementioned cavity in base layer 20 within which optical film material 10 sits, and optical film material 10, together) being formed by a combination (fig. 1) of a removed portion (aforementioned cavity in base layer 20 within which optical film material 10 sits) formed by (note that the instant claim is drawn to an information display medium- not a method of producing such) partially removing (fig. 1) a surface (upper surface, as shown in fig. 1) of the organic substrate (20) and a carbonized (per para. 49, areas of the various layers may be carbonized in order to forms marks as desired) recessed portion (e.g. image icons 18, as shown in fig. 1) formed by carbonizing (para. 49) the surface (aforementioned upper surface) of the organic substrate (20) and having a luminous transmittance lower than (fig. 1; note that less light can be transmitted through the darkened/opaque image icons 18 than through the aforementioned cavity in base layer 20 within which optical film material 10 sits) a luminous transmittance at a position (e.g. the position at which optical spacer 16, refractive lenses 12 and thermoset polymer 14 sit, as shown in fig. 1) of the removed portion (aforementioned cavity in base layer 20 within which optical film material 10 sits).
	Regarding claim 22, Cape anticipates an information display medium (e.g. laser markable device, as shown in fig. 1 and discussed at para. 35) comprising: i) an organic (per para. 62, the base layer may contain organic additives or fillers) substrate (e.g. base layer 20, as shown in fig. 1 and discussed at para. 71); and ii) a drawing portion (e.g. cavity in base layer 20 within which optical film material 10 sits, as shown in fig. 1, and optical film material 10, together) formed on (fig. 1) the organic substrate (20), the drawing portion (aforementioned cavity in base layer 20 within which optical film material 10 sits, and optical film material 10, together) being formed by a combination (fig. 1) of a cavity portion (aforementioned cavity in base layer 20 within which optical film material 10 sits) formed inside (fig. 1) the organic substrate (20) and a carbonized (per para. 49, areas of the various layers may be carbonized in order to forms marks as desired) portion (e.g. image icons 18, as shown in fig. 1) formed inside (at least minimally inside, as shown in fig. 1) the organic substrate (20) and having a luminous transmittance lower than (fig. 1; note that less light can be transmitted through the darkened/opaque image icons 18 than through the aforementioned cavity in base layer 20 within which optical film material 10 sits) a luminous transmittance of the cavity portion (aforementioned cavity in base layer 20 within which optical film material 10 sits).
	Regarding claim 24, Cape anticipates a valuable security obtained by embedding (para. 83 and 86-87) or laminating (para. 57) of the information display medium (aforementioned laser markable device) according to claim 20.
Response to Arguments
In response to Applicants’ modifications to claims 20-24, a  further search of the pertinent areas of prior art was executed.  Within said search, the aforementioned Cape reference was identified.  Accordingly, Applicants’ arguments with respect to said claims have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637